UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19, 2010 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 001-33572 20-8859754 (State or other jurisdiction of incorporation) (File number) (I.R.S. Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 19, 2010, Bank of Marin Bancorp released its financial results for the quarter ended June 30, 2010.A copy of the press release is included as Exhibit 99.1. Section 9 - Financial Statements and Exhibits Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Press Release dated July 19, 2010. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 19, 2010 BANK OF MARIN BANCORP by: /s/ Christina J. Cook Christina J. Cook Executive Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description Page Number Press Release dated July 19, 2010 1-7 3
